Jan 12 2015 03:04pm                  P002
01/12/2015 15:04 FAX                                                                                                     ®002




                                    ELMA TERESA SALINAS ENDER
                                                   SENIOR JUDGE

                                             saliniis.cndcro'suulhlcxasadr.coni
        771H
        . .
             McMurvm
             .. ....
                     lloacl                               "                                           !'•      \
                                                                                                      l.ar«lo, Tc\a«. 7SIU2
        r .    .     71in«                                                                            F (956) 717-5907
        O (956)717-58IW




                                                                   January 12.2015
                                                                                                                                   \-o



                   BY FACISIMILE 210-335-2762                                                  Page 1 OO                      ^     -

        Keith E. Hottlc. Clerk
        Fourth Court of Appeals
        Cadena-Rccves Justice Center
        300 Dolorosa. Stc. 3200
        San Antonio, TX 78205-3037

        RE:        NUMBl'R: 04-14-00615-CV, IN RE ADAN VOLPE PROPERTIES, LTD., Maricela
                   Volpe, General Partner and Juan A. Gonzalez
                   TRIAL COURT NO. 2003-CVF-000414-D2, Donato Volpe, Jr., Plaintiff, v Adan Volpe
                   Properties. LTD. And Mariccla Volpe. General Partner. Defendants

        Dear Mr. Hottle:

        Please find enclosed a copy of the Order vacating the trial court's order of July 1. 2014. signed
        today in conformity and in compliance with the Honorable Fourth Court of Appeals
        Memorandum Opinion and Order dated December 31, 2014.


        We will file it by tomorrow with the Webb County District Court. Please advise us if any other
        action needs to be taken.

                                                                  (Sincerely.       (   ,:               ( -


                                                                  Errna IferesaSaltnasbndeF'
                                                               ,/ Erma    eresa Saunas Lnder


        ETSE/bm


        Via Facsimile                  Via Facsimile                          Via Facsimile
        956-550-1345                   956-796-0399                           956-791-9502
        Mr. Juan Gonzalez              Mr. Adolfo Campero                     Mr. Marc A. Gonzalez
        1502 Meadow Wood               Mr. Christopher B. Payne               Law Office of Marc A. Gonzalez
        Wcslaco. Texas 78596           315 Callc Del Nortc                    1308 San Agustin
                                       Suite 207                              Laredo. Texas 78040
                                       Laredo, Texas 78041
                                                                                       Jan 12 2015 03:040m           P003
                                                                                                             11003
01/12/2015   15:04 FAX




                                     CAUSE NO. 2003-CVF-000414-D2


                                                                         IN THE DISTRICT COURT OF
        DONATO VOLPE, JR.                           §
                Plaintiff,                          §
                                                    §
                                                                                   WEBB COUNTY, TEXAS
        v.                                          §

                                                    §
        ADAN VOLPE PROPERTIES, LTD.                 §
        and MARICELA VOLPE, GENERAL                 §
        PARTNER                                     §
                    Defendants.                     §                              llllh JUDICIAL DISTRICT




                                ORDER VACATING JULY 1. 2014 ORDER
        (THAT fiRAN'TI'D RELIEF TO PLAINTIFF DONATO VOLPE. JR/S AND GRANTED
        pTaIntjfts motion for contempt for violation or courts order and
        GRANTED PLAINTIFF'S MOTION TO F-NFORCE/CLARIFY COURT'S ORDER)


                In Compliance with the Honorable Fourth Court of Appeal's Memorandum Opinion and

        Order, both dated December 31. 2014, and in conformity with the rulings in the Opinion and the

        Order therewith, the July 1, 2014 Order granting the Plaintiffs Motion For Contempt For Violation

        Of Court's Order And Granted Plaintiiif s Motion To Enforce/Clarify Court's Order IS VACATED.


                SIGNED this the 121" day of January. 2015

                                                                                                7 1


                                                                y; ft.   ).,' ii
                                                        Elrna Teresa Salirias'Ender,
                                                                        liri         Senior Judge Presiding
                                                                         Jan 12 2015 03:03om       P001
01/12/2015   15:04   FAX




                                                                                 South Texas ADR


Fax                          TO:   Keith E. Mottle, Clerk

                                   Fourth Court of Appeals

                                    Fax No. (210)335-2762

                                    Date 01/12/15


7718 McPherson, Ste. F-104
Laredo, Tx. 78045
T(956) 717-5809
F(956) 717-5907              From: Roberto A. (Bobby) Magnon

                                    Office Manager: South Texas ADR

                                   Judge Elma Teresa Salinas Ender

                             Number of Pages including Cover: 3

                             Regarding: Order Vacating July I, 2014 Order

                             Number: 04-14-00615-CV In Re: Adan Volpe Properties, Ltd.
                             Maricela Volpe, General Partner and Juan A. Gonzalez

                             Trial Court No.. 2003-CVF-000414-D2 Donato Volpe, Jr.
                             Plaintiff Vs. Adan Volpe Properties, Ltd., and Maricela Volpe,
                             General Partner, Defendants